UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1276


JOSEPHINE HARRIS,

                Plaintiff - Appellant,

          v.

COMMISSIONER, Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:11-cv-01516-SAG)


Submitted:   July 25, 2013                    Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josephine Harris, Appellant Pro Se.       Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Josephine Harris appeals the magistrate judge’s order

upholding the Commissioner of Social Security’s decision to deny

her    disability       insurance        benefits. *            Our   review     of     the

Commissioner’s disability determination is limited to evaluating

whether the findings are supported by substantial evidence and

whether the correct law was applied.                      See Johnson v. Barnhart,

434 F.3d 650, 653 (4th Cir. 2005).                        “Substantial evidence is

such   relevant      evidence      as    a    reasonable     mind     might    accept    as

adequate   to    support      a    conclusion.”           Id.     (internal    quotation

marks omitted).         We do not reweigh evidence or make credibility

determinations in evaluating whether a decision is supported by

substantial      evidence;         “[w]here        conflicting        evidence    allows

reasonable      minds    to       differ      as    to    whether     a   claimant      is

disabled,”      we   defer        to    the    Commissioner’s         decision.         Id.

(internal quotation marks omitted).

           With      this     framework       in    mind,    we    have   reviewed      the

record and find no reversible error.                     Accordingly, we affirm the

magistrate    judge’s       order.         Harris    v.    Comm’r,     Soc.    Sec.,    No.

1:11-cv-01516-SAG (D. Md. filed Feb. 6, 2013 & entered Feb. 7,

2013).     We dispense with oral argument because the facts and


       *
        The parties consented to the jurisdiction                                of     the
magistrate judge. See 28 U.S.C. § 636(c) (2006).



                                              2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3